McKUSICK, Chief Justice.
At her retrial on the charge of murder, 17-A M.R.S.A. § 201(1)(A), defendant Barbara Ayers was convicted by a Superior Court (Penobscot County) jury on January 28, 1982. On appeal, she argues that the presiding justice committed error in 1) admitting into evidence the prior testimony of her former co-defendant, Donald Ayers, under the exception to the hearsay rule stated in M.R.Evid. 804(b)(1), and 2) making a “preliminary ruling” that defendant’s previously suppressed confession and murder weapon would be admissible in rebuttal if the defense were to introduce witnesses to testify in contradiction of the confession. We find no error in the admission 'of Donald Ayers’ former testimony, and we agree with the State that the court made no ruling on the use of the rebuttal evidence that defendant is now in any position to question.
*608I.
John Cheponis, former husband of defendant, was shot and beaten to death in his J-P Cash Market in Presque Isle on April 6, 1979. Defendant and Donald Ayers, whom she later married, were jointly indicted for murder and conspiracy. Both defendants testified at their joint trial held June 25 to July 2, 1980, in the Superior Court (Aroostook County). The jury found the defendants guilty on both counts of the indictment. On appeal, this court upheld the judgments of conspiracy, but set aside the convictions of murder, finding that a confession given by Barbara Ayers had been obtained in violation of her Miranda rights and that the murder weapon had been discovered as a result of that illegally obtained confession. State v. Ayers, 433 A.2d 356 (Me.1981). Donald Ayers was separately retried on the murder charge, and his conviction was recently affirmed by this court. State v. Ayers, 464 A.2d 963 (Me.1983).
At Barbara Ayers’ second trial on the murder charge, this time by herself, the defense sought and procured suppression of the confession and the pistol. Following the granting of her motions to suppress, the State, at the pretrial hearing, called Donald Ayers to testify. Mr. Ayers refused to answer any questions, even after the court found that he lacked a valid fifth amendment claim and ordered him to testify. The State then moved the court to admit into evidence, pursuant to M.R.Evid. 804(b)(1), portions of the testimony Donald Ayers had previously given when he was on trial jointly with Barbara Ayers. The court found that all the preconditions were met to the invocation of Rule 804(b)(1) in that Mr. Ayers was an “unavailable” witness and that Barbara Ayers, at the former proceeding, had had “an opportunity and similar motive to develop [his] testimony by direct, cross, or redirect examination.” Therefore, portions of Mr. Ayers’ former testimony describing the murder plot, the procurement of the murder weapon, and the commission of the crime were read to the jury, over Barbara’s continuing objection.
Defendant Barbara Ayers now assigns error to the court’s ruling on the admissibility of the former testimony. She asserts that she lacked the requisite “similar motive” to examine Mr. Ayers at the two trials and that therefore the Rule 804(b)(1) exception was not properly applicable. Defendant’s claim is that at her first trial, where her illegally obtained confession was improperly admitted, she was forced to employ the tactic of admitting, but then attempting to justify, the killing of John Che-ponis. In contrast, she asserts that, at the second trial, with the confession suppressed, she planned to refrain from testifying herself and intended to attack the State’s case by introducing circumstantial evidence to suggest that individuals other than herself had committed the crime. In fact, although she did not take the stand at her retrial, she never offered evidence pointing an accusatory finger at others.
The presiding justice’s findings of fact necessary for admissibility under the hearsay exception of Rule 804(b)(1) — namely, the unavailability of the witness and the opportunity and similar motive to examine — must be upheld unless clearly erroneous. See State v. Caouette, 462 A.2d 1171, 1175-76 (Me.1983); State v. Hafford, 410 A.2d 219, 220 (Me.1980). The justice could rationally conclude from the evidence that defendant had the same motive to challenge Mr. Ayers’ testimony at the first trial, if it was not truthful, as she had at her second trial. His testimony implicated her in the murder of John Cheponis, and her guilt or innocence of that crime was the identical issue of both trials.
To support her argument that a “similar motive” was lacking, defendant finds her “greatest assistance” in a decision of a single trial judge: United States v. Franklin, 235 F.Supp. 338 (D.D.C.1964). Even if we were inclined to give much weight to one opinion of a single judge from another jurisdiction, we find Franklin readily distinguishable on its facts. In Franklin, a federal district judge found no similar motive to *609examine where the government sought to introduce against a defendant testimony given by his former co-defendants at their previous joint trial. The judge on the facts of that particular case found that at the first trial the co-defendants’ testimony “did not accuse the defendant” and that “a vigorous cross-examination of an associate might have reflected badly on the defendant.” Accordingly, the judge concluded on the fact circumstances of Franklin’s first trial that he had had “no real need or incentive to thoroughly cross-examine his then co-defendant[s].” 235 F.Supp. at 341. Such is not the case with Barbara Ayers. At both of her trials the all-encompassing question being tried was whether she was guilty of murder, and Donald Ayers’ testimony pointed toward her guilt. It clearly did “accuse the defendant.” The presiding justice at Barbara Ayers’ second trial was fully entitled to discredit her assertion that her newly devised plan to pursue different tactics at her second trial precluded her from having a similar motive to cross-examine Mr. Ayers at both trials. Particularly is this true when as it turned out she never fully pursued her alleged change of tactics.
The “opportunity and similar motive” test of Rule 804(b)(1) has been usefully analyzed in terms of whether “an attorney making every effort within reason [at the prior trial] to bring out facts on behalf of his client might have developed the testimony fully.” Martin, The Former-Testimony Exception in the Proposed Federal Rules of Evidence, 57 Iowa L.Rev. 547, 559 (1972) (emphasis in original). . The author noted:
It is unfair to hold a party to the former examination if no reasonable attorney would be expected to have elicited the now-relevant facts; but if the circumstances were such that those facts could have been brought out if they were available, the present opponent can fairly be held.
Id. (emphasis added). The author further states that any inquiry into matters of tactical choice is precluded; that “it is ... indisputable that no authority considers them sufficient factors for excluding former testimony; the question is always phrased in terms of ‘opportunity’ and ‘motive and interest,’ rather than ‘actual examination’ and ‘ability’ to develop the testimony fully.” Id. As so analyzed, the trial justice’s preliminary determination on the admissibility of prior testimony is a fact-finding, subject to review only for clear error. We can find no such error in the admission against Barbara Ayers of the pri- or testimony of Donald Ayers directly incriminating her in the murder for which she was standing trial in both cases.
II.
On the third day of Barbara Ayers’ trial, defense counsel advised the court, out of the jury’s presence, that he proposed to present, through the testimony of nine witnesses, evidence that would suggest that an individual or group of individuals, other than defendant, might have been guilty of the murder of John Cheponis. Defense counsel asked the court for a preliminary ruling whether defendant’s use of this testimony would allow the State in rebuttal to introduce defendant’s confession and the murder weapon, both previously suppressed, under the principle articulated in Harris v. New York, 401 U.S. 222, 91 S.Ct. 643, 28 L.Ed.2d 1 (1971). Defense counsel generally described what the witnesses’ testimony would be and, without committing himself to the use of the suggested testimony, wanted the court to tell him if his strategy would backfire.
The presiding justice correctly advised defense counsel that it is not the duty of the court to make advisory rulings to assist counsel in planning trial tactics. As we indicated in State v. Dodge, 397 A.2d 588, 592-93 (Me.1979), a trial judge is perfectly justified in refusing to make a final ruling in limine on the admissibility of evidence, preferring instead to hear the testimony of the witnesses during the trial.
Although the court expressed an informal view that use of the witnesses’ testimony might trigger the admissibility of the con*610fession and the pistol under Harris, the justice did not render a reviewable in limine ruling. On the contrary, the court warned defense counsel:
I’m not at all sure that the issue of whether that is Harris material and appropriately admissible is generated on the basis of this preliminary showing or even one at which the people testified. I think that really the only way to generate that issue would be to do it and if there were an adverse result for you, discuss it then.
Despite this advice, defense counsel did not ask the nine proposed witnesses to testify, either before the jury or before the court. Absent a direct offer of proof, the court was under no obligation to make any formal or definitive ruling.
In addition, defendant fails to show that any prejudice in fact accrued to her, even if the court’s advice were construed to be an in limine ruling. The State expressly raised an objection to the admissibility of the testimony of the proposed nine witnesses, on the basis of the balancing required by M.R.Evid. 403. That facially substantial objection was never ruled on, since the defense never put those witnesses on the stand or asked for a ruling from the court on the admissibility of the testimony of the nine witnesses. For all that can be known even today, defendant would in any event have been barred from presenting that testimony.
Since the court made no definitive in limine rulings, defendant has no basis for appeal on this second issue. We therefore find it unnecessary to consider a further question raised by defendant, the correctness of the court’s informally expressed views on the application of Harris v. New York.
The entry is:
Judgment affirmed.
WATHEN and SCOLNIK, JJ., and DU-FRESNE, A.R.J., concur.